672 S.E.2d 544 (2009)
Albert C. BURGESS, Jr.
v.
Jeff HUNT, District Attorney, and Rick Davis, Sheriff.
No. 1P09.
Supreme Court of North Carolina.
January 8, 2009.
Albert C. Burgess, Jr., Pro Se.
Jeff Hunt, District Attorney, for Hunt.

ORDER
Upon consideration of the application filed by Petitioner on the 5th day of January 2009 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Henderson County:
"Denied by order of the Court in conference, this the 8th day of January 2009."